DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, in the reply filed on 30 September 2022 is acknowledged. Claims 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications: Application Nos. 17/471,962, 17/491, 313, 16/838,953, 16/229,299, 62/609,807, all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior disclosures fail to discuss electrically stimulating the vagus nerve to inhibit the reduction of telomere lengths as claimed.  Accordingly, the present invention is awarded the effective filing date of 28 April 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (WO 2008/112915 A1; hereinafter “Tracey”).
Regarding claims 1-2, Tracey teaches a method for maintaining telomere lengths of a patient, the method comprising: positioning a contact surface of a device in contact with an outer skin surface of a patient (e.g. ¶¶ 11-13, 109, 113, etc.); applying, via the device, when the contact surface is in contact with the outer skin surface of the patient, an electrical impulse transcutaneously from the device through the outer skin surface of the patient to a vagus nerve in the patient (e.g. ¶¶ 11-13 – transcutaneous stimulation) according to a stimulation protocol that includes at least two doses administered each day for a plurality of days, wherein the doses each have a duration of about sixty seconds to about 5 minutes (e.g. ¶¶ 116 – twice daily).  
Tracey fails to expressly disclose the electrical impulse and the stimulation protocol are sufficient to modulate the vagus nerve to at least inhibit a reduction in telomere lengths in the patient and increase telomerase activity. The examiner notes that the present application’s disclosure does not appear to offer any specific stimulation parameters are focus as to how the stimulation applied to inhibit a reduction in telomere lengths in the patient would differ from any of the other viruses and medical disorders listed throughout the disclosure (e.g. ¶¶ 98 – hepatitis).  Additionally, the claims require no specific stimulation parameters other than the dosage which is anticipated by Tracey’s disclosure.  Tracey also indicates treating a plurality of different medical conditions including different viruses causing inflammation (e.g. ¶¶ 86 - hepatitis).  Accordingly, the examiner is of the position that it would have been obvious to apply the method of treating a medical disorder as taught by Tracey, to inhibit a reduction in telomere lengths in the patient, in order to treat a patient suffering from inflammation in the same manner, as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one, if the variations are predictable to one of ordinary skill in the art.  In this situation, the predictability would be in treating the inflammation from any viral condition whether it be hepatitis or telomere length based.
Regarding claims 3-4, Tracey fails to expressly disclose the electrical impulse and the stimulation protocol are sufficient to modulate the vagus nerve to reduce a cortisol level within the patient and an amount of circulating cortisol within the patient.  The examiner notes that the present application’s disclosure does not appear to offer any specific stimulation parameters are focus as to how the stimulation applied reduce a cortisol level within the patient and an amount of circulating cortisol within the patient would differ from any of the other viruses and medical disorders listed throughout the disclosure (e.g. ¶¶ 98 – hepatitis).   Additionally, the claims require no specific stimulation parameters other than the dosage which is anticipated by Tracey’s disclosure.  Tracey also indicates treating a plurality of different medical conditions including different viruses causing inflammation (e.g. ¶¶ 86 - hepatitis).  Accordingly, the examiner is of the position that it would have been obvious to apply the method of treating a medical disorder as taught by Tracey, to reduce a cortisol level within the patient and an amount of circulating cortisol within the patient, in order to treat a patient suffering from inflammation in the same manner, as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one, if the variations are predictable to one of ordinary skill in the art.  In this situation, the predictability would be in treating the inflammation from any viral condition whether it be hepatitis or reduce a cortisol level within the patient and an amount of circulating cortisol within the patient.
Regarding claim 5, Tracey teaches the electrical impulse and the stimulation protocol are sufficient to increase a healthspan of the patient (e.g. ¶¶ 71; 141-143 – improvement of survival rate, etc.).
Regarding claim 6, Tracey teaches attaching one or more electrodes to the outer skin surface of a neck of the patient (e.g. ¶¶ 80).
Regarding claim 7, Tracey teaches the electrodes are coupled to an energy source via one or more leads (e.g. ¶¶ 8-11, etc. where the electrodes are connected via leads or conductors to the element generating the electrical impulse).
Regarding claim 8, Tracey teaches wirelessly transmitting the electrical impulse to the one or more electrodes (e.g. ¶¶ 8-11, etc.).
Regarding claim 9, Tracey teaches the electrodes are part of a housing and wherein the energy source is housed within the housing (e.g. ¶¶ 103-105, etc.).
Regarding claim 10, Tracey teaches attaching a patch to the outer skin surface of a neck of the patient, wherein the patch comprises one or more electrodes (e.g. ¶¶ 80).
Regarding claim 11, Tracey teaches the doses are separated by a time frame of about 1 hour to about 12 hours (e.g. ¶¶ 24).
Regarding claim 12, Tracey teaches the stimulation protocol comprises 2 to 12 treatments/day (e.g. ¶¶ 116 – twice daily)
Regarding claim 13, Tracey teaches the electrical impulse comprises pulses having a frequency of about 1 kHz to about 20 kHz (e.g. ¶¶ 11).
Regarding claim 14, Tracey teaches the electrical impulse comprises bursts of pulses, with each burst having a frequency of about 1 to about 100 bursts per second and each pulse has a duration of about 50 to about 1000 microseconds in duration (e.g. ¶¶ 129-131, 21, etc.).
Regarding claim 15, Tracey teaches the bursts each comprise about 2 to 20 pulses and the bursts are separated by an inter-burst period that comprises zero pulses (e.g. ¶¶ 129-131, 21, etc.).
Regarding claim 16, Tracey teaches the electrical impulse is sufficient to inhibit systemic inflammation within the patient (e.g. ¶¶ 5, 14, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792